ACCEPTED
                                                                                       03-15-00637-CV
                                                                                               7983020
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                11/24/2015 11:42:54 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                  COURT OF APPEALS NO. 03-15-00637-CV

                  TRIAL COURT CASE NO. D-1-GN-12-002873                FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
AIRLINX COMMUNICATIONS, INC.                  §     COURT      OF  APPEALS
                                                               11/24/2015 11:42:54 PM
                                              §                   JEFFREY D. KYLE
     Appellant,                               §                         Clerk

                                              §
v.                                            §
                                              §     THIRD DISTRICT OF
                                              §     TEXAS
ULTRA ELECTRONICS ADVANCED                    §
TACTICAL SYSTEMS, INC.                        §
                                              §
     Appellee.                                §     TRAVIS COUNTY, TEXAS


       MOTION TO EXTEND DEADLINE FOR APPELLANT'S BRIEF


     1. Currently the Appellant's first brief is due on December 3, 2015.

     2. The Appellant respectfully requests that this brief's deadline be

       extended by 45 days from this date.

     3. The Appellant has had difficulty in retaining other counsel to represent it

        because its trial attorney will not continue his fee agreement to

        completion and an adverse arbitration award was received.                The

       Appellant is in the process of retaining new counsel.

     4. No time extensions have been granted previously for this brief.




                                                                                     1
MOTION TO EXTEND DEADLINE FOR APPELLANT'S BRIEF
                                     PRAYER

Based on the foregoing, Appellant AIRLINX Communications, Inc. respectfully

requests that the Court immediately grant its Motion to Extend the Deadline for

the Appellant's Brief and taxing all costs against the Appellee.

                                       Respectfully submitted,




                                       Tjalli g Hois (tho· · ka@airlinx.com)
                                       AIRLINX Communications, Inc. (Appellant)
                                       Box 253
                                       Greenville, NH 03048
                                       Tel: (603) 291-0433

                                      Date:   Nov()mbe./r z_tt ' 2015




                                                                                  2
MOTION TO EXTEND DEADLINE FOR APPELLANT'S BRIEF
                         CERTIFICATE OF CONFERENCE

I hereby certify that I conferred with Jeffrey J. Hobbs, Appellee's counsel,

regarding the foregoing motion , and Mr. Hobbs stated that he will not oppose the

motion if AIRLINX has retained new counsel. Otherwise Mr. Hobbs will oppose

this motion.

 ·;;;:d:?t?.;4:12_
T JALLING 'HOISKA

Date:   \\Jc,!.;u~q.r'?..3f   , 2015
                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing

instrument, Motion to Extend Deadline for Appellant's Brief, was delivered

via efile on November 24, 2015 to the following:

Attorneys for the Defendant

Mark L. Hawkins (MHawkins@abaustin.com)
Jeffrey J. Hobbs (JHobbs@abaustin.com)
Andrew F. York (ayork@abaustin.com)
Armbrust & Brown, PLLC
100 Congress Ave., Suite 1300
Austin, Texas 78701-2744
(512) 435-2371 - Direct Dial
(512) 435-2360- Facsimile



~srtL
Date:   Nn v~bw-Z-'f, 2015
                                                                                3
MOTION TO EXTEND DEADLINE FOR APPELLANT'S BRIEF